The Supreme Court affirmed the decree of the Common Pleas on February 5th, 1883, in the following opinion :
Per Curiam.
All the specifications of error relate to the taxation of costs in a case in which there was a verdict and judgment against the appellant. The complaint is for taxing some against him and for refusing to tax others against the plaintiff in the judgment. If the defendant suffered any legal wrong in the taxation of costs, it cannot be rectified by an appeal. An appeal does not lie; McCauley’s Appeal, 86 Pa., 187.
Appeal quashed.